      Case 4:19-cv-00226 Document 443 Filed on 03/23/21 in TXSD Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION



RUSSELL, ET AL.,
                  Plaintiffs,

vs.                                                       Civil Action No. 4:19-cv-226
                                                          The Honorable Lee H. Rosenthal
HARRIS COUNTY, TEXAS, ET AL.,                             U.S. District Judge
                  Defendants




 NOTICE OF SUBSTITUTION OF COUNSEL FOR THE HONORABLE TE’IVA BELL
  IN HER OFFICIAL CAPACITY AS A JUDGE OF THE 339TH DISTRICT COURT,
                       HARRIS COUNTY, TEXAS



         In accordance with Judge Te’iva Bell interest in achieving prompt and meaningful bond

reform in Harris County, and at Judge Bell’s request, please take notice that the following

attorneys are hereby substituted as attorneys for Judge Bell in her official capacity as a judge of

the 339th District Court, Harris County, TX:




NOTICE OF SUBSTITUTION OF COUNSEL FOR JUDGE TE’IVA BELL                                PAGE 1
      Case 4:19-cv-00226 Document 443 Filed on 03/23/21 in TXSD Page 2 of 3




                                         Davis Wright Tremaine LLP

                                Don Bradford Hardin Jr. (Admitted Pro Hac Vice)
                                         Virginia State Bar No. 76812
                                 Anastasia Liounakos (Admitted Pro Hac Vice)
                                             DC Bar no. 1035450
                                   Matthew Diggs (Admitted Pro Hac Vice)
                                       Washington State Bar No. 36331
                                         Davis Wright Tremaine LLP
                                       1301 K Street NW, Suite 500 East
                                           Washington, D.C. 20005
                                                  (202) 973-4238
                                            BradfordHardin@dwt.com
                                           AnastasiaLiounakos@dwt.com
                                             MatthewDiggs@dwt.com

                                             G. Allan Van Fleet, P.C.
                                             Texas Bar No. 20494700
                                         6218 Elm Heights Lane, Suite 201
                                              Houston, Texas 77081
                                                 (713) 826-1954
                                            allanvanfleet@gmail.com


         Judge Bell’s prior counsel, Assistant Attorney General Courtney Corbello of the Office

of the Attorney General for the State of Texas, has been advised of the substitution of counsel.




NOTICE OF SUBSTITUTION OF COUNSEL FOR JUDGE TE’IVA BELL                            PAGE 2
      Case 4:19-cv-00226 Document 443 Filed on 03/23/21 in TXSD Page 3 of 3




                                                          Respectfully submitted.

                                                          /s/ G. Allan Van Fleet
                                                          G. Allan Van Fleet, P.C.
                                                          Attorney-in-Charge
                                                          Texas Bar No. 20494700
                                                          Southern District No. 527
                                                          6218 Elm Heights Lane, Suite 201
                                                          Houston, Texas 77081
                                                          (713) 826-1954 | FAX: None
                                                          allanvanfleet@gmail.com


OF COUNSEL:
Don Bradford Hardin Jr. (Admitted Pro Hac Vice)
Virginia State Bar No. 76812
Anastasia Liounakos (Admitted Pro Hac Vice)
DC Bar no. 1035450
Matthew Diggs (Admitted Pro Hac Vice)
Washington State Bar No. 36331
Davis Wright Tremaine LLP
1301 K Street NW, Suite 500 East
Washington, D.C. 20005
(202) 973-4238
BradfordHardin@dwt.com
AnastasiaLiounakos@dwt.com
MatthewDiggs@dwt.com




NOTICE OF SUBSTITUTION OF COUNSEL FOR JUDGE TE’IVA BELL                                      PAGE 3
